852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MAKI, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1262.
United States Court of Appeals, Federal Circuit.
June 16, 1988.

Before FRIEDMAN, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
The amended judgment of the United States Claims Court, 13 Cl.Ct. 779 (1987), granting summary judgment for the appellant for $3,744.33 plus interest from April 28, 1984, and granting summary judgment for the United States on the balance of the appellant's claim, is affirmed on the basis of the opinion of the Claims Court.